            Case 3:18-cr-30051-MGM Document 31 Filed 12/20/18 Page 1 of 1



                                                             U.S. Department of Justice

                                                             Andrew E. Lelling
                                                             United States Attorney
                                                             District of Massachusetts
Main Reception: (413) 785-0235                               United States Courthouse
Facsimile:      (413) 785-0394                               300 State Street, Suite 230
                                                             Springfield, Massachusetts 01105-2926

                                                             December 20, 2018

FILED ON ECF WITHOUT ENCLOSURES
VIA FEDERAL EXPRESS

Matthew Thompson, Esq.
Butters Brazilian LLP
699 Boylston Street, 12th Floor
Boston, MA 02116

                    Re:          United States v. Gregg A. Bigda and Steven M. Vigneault
                                 Crim. No. 18-CR-30051-MGM

Dear Counsel:

       Please find enclosed discovery in the above referenced case labeled with Bates numbers
US002002 through US002613. The government makes this production pursuant to the parties’
agreed-upon and court-ordered protective order (Doc. No. 29). Certain of the documents are
marked as Sensitive Discovery Material, subject to the protective order.

        As we have agreed, while the full names of victims and civilian witnesses appear in the
discovery, the parties agree to refer to them by their initials in public filings. Additionally, the
parties have agreed to protect PII that appears in the discovery as described in the protective order.

        We will include a production log with the next production. If you have any questions,
please do not hesitate to call the undersigned Assistant U.S. Attorney.

                                                             Very truly yours,

                                                             ANDREW E. LELLING
                                                             United States Attorney

                                                       By:   /s/ Deepika Bains Shukla________
                                                             DEEPIKA BAINS SHUKLA
                                                             Assistant U.S. Attorney

Enclosures
